Citation Nr: 0434410	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
panic disorder with agoraphobia and claustrophobia, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to February 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Pittsburgh, 
Pennsylvania which granted a 30 percent rating for service-
connected panic disorder with agoraphobia and claustrophobia; 
the veteran appealed for an increased rating.  A 
videoconference hearing was held before the undersigned 
veterans law judge in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Board finds that a VA examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The veteran contends that his service-connected psychiatric 
disorder has worsened.  The RO should schedule the veteran 
for a VA examination to determine the current severity of his 
service-connected panic disorder with agoraphobia and 
claustrophobia, as distinguished from any non-service-
connected psychiatric disorders.  Ongoing VA medical records 
should also be obtained.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

At his May 2004 Board videoconference hearing, the veteran 
testified that he is receiving disability benefits from the 
Social Security Administration (SSA) based on a psychiatric 
disorder since 2002.  No SSA records are on file.  The Board 
finds that the RO should attempt to obtain a copy of the SSA 
decision which awarded disability benefits, with any 
supporting medical records.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record 
also indicates that he is receiving ongoing treatment at a VA 
facility for his psychiatric disorder.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO the VA medical facility in 
Pittsburgh to furnish copies of any 
additional medical records pertaining to 
treatment for his psychiatric illness 
covering the period from May 5, 2004 to 
the present. pertaining to treatment for 
a psychiatric disorder dated from May 
2004 to the present.

2.  The RO should obtain from the SSA a 
copy of any decision, which awarded the 
veteran disability benefits, and a copy 
of the records on which the decision was 
based.  

3.  A VA examination should be conducted 
by a psychiatrist to determine the nature 
and severity of any current psychiatric 
disorders.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination, and the 
examination report should reflect that 
this was done.  The examiner should 
perform all necessary testing.

The examiner should opine as to the 
degree of occupational and social 
impairment due to the service-connected 
panic disorder with agoraphobia and 
claustrophobia. The examiner is requested 
to include a Global Assessment of 
Functioning (GAF) score.

4.  Thereafter, RO should readjudicate 
the issue in appellate status.  If the 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




